Exhibit 10.15
Execution Copy
ASSUMPTION AGREEMENT
     THIS ASSUMPTION AGREEMENT (this “Agreement”) is made and entered into as of
September 21, 2010, by and between PostRock Energy Services Corporation,
formerly known as Quest Resource Corporation, a Delaware corporation
(“Assignor”), and Quest Eastern Resource LLC, a Delaware limited liability
company (“Assignee”).
RECITALS
     WHEREAS, Assignee is a wholly-owned subsidiary of Assignor;
     WHEREAS, Assignor, Royal Bank of Canada, as the administrative agent and
collateral agent (“Agent”), and as sole lender party thereto (the “Lender”)
entered into that certain Second Amended and Restated Credit Agreement, dated as
of September 11, 2009 (as amended by the First Amendment to Second Amended and
Restated Credit Agreement, dated November 30, 2009, the Second Amendment to
Second Amended and Restated Credit Agreement, dated December 17, 2009, the Third
Amendment to Second Amended and Restated Credit Agreement, dated as of
February 18, 2010 and the Fourth Amendment to Second Amended and Restated Credit
Agreement, dated July 11, 2010, by and between the Assignor, the Lenders and the
Agent (the “Original Credit Agreement”), pursuant to which Lenders made certain
loans to Assignor (the “Original Loans”), the outstanding balance of which on
the date hereof is $43,760,206.42;
     WHEREAS, Agent and the Lender consent to the assignment of all Assignor’s
rights and obligations under the Original Credit Agreement to Assignee, subject
to the terms hereof;
     WHEREAS, Agent, the Lender and Assignee have agreed to amend and restate
the Original Credit Agreement by entering into the Third Amended and Restated
Credit Agreement, dated as of the date hereof (the “Restated Credit Agreement”),
in order to (a) reflect that Assignee is the sole borrower under the Restated
Credit Agreement, (b) release the Assignee from its Guaranty and (c) amend the
Original Credit Agreement as otherwise described in the Restated Credit
Agreement;
     WHEREAS, the Restated Credit Agreement requires that the parties hereto
enter into this Agreement;
     NOW, THEREFORE, in consideration of the premises and the agreements
hereinafter set forth, the parties hereto hereby agree as follows:
     1. Capitalized terms used but not otherwise defined in this Agreement have
the meanings given said terms in the Restated Credit Agreement.
     2. Assignor hereby irrevocably assigns to Assignee, and Assignee hereby
irrevocably assumes from Assignor, all of Assignor’s rights, interests,
liabilities and obligations as the Borrower under the Original Credit Agreement.
     3. From and after the date of this Agreement, (a) Assignee will be the sole
Borrower under the Original Credit Agreement as amended and restated by the
Restated Credit Agreement with all the rights and obligations of the Borrower
thereunder and will be bound by all of the

1



--------------------------------------------------------------------------------



 



provisions of the Restated Credit Agreement applicable to the Borrower;
including, but not limited to, the payment of the Indebtedness (including the
Original Loans) and all interest and other secured obligations in compliance
with the terms of the Restated Credit Agreement, (b) Assignor will relinquish
its rights as the Borrower under the Restated Credit Agreement to Assignee, and
(c) Assignor will be relieved of all of its obligations and liabilities as the
Borrower under the Restated Credit Agreement.
     4. Assignee represents and warrants as follows:
     (a) The execution, delivery and performance of this Agreement are within
Assignee’s powers and have been duly authorized by all necessary corporate or
other action.
     (b) This Agreement constitutes the legal, valid and binding obligation of
Assignee, enforceable against Assignee in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.
     5. This Agreement will be binding upon and will inure to the benefit of
Assignor and Assignee and their respective successors and assigns.
     6. This Agreement may be executed in one or more counterparts (and by
different parties hereto on different counterparts), each of which will be
deemed to be an original and all of which together will be deemed to be one and
the same instrument. Delivery of an executed counterpart of a signature page of
this Agreement by facsimile or other electronic means shall be effective as
delivery of a manually executed counterpart of this Agreement.
     7. This Agreement and the rights and obligations of the parties under this
Agreement shall be governed by, and construed and interpreted in accordance
with, the laws of the State of New York applicable to agreements made and to be
performed entirely within such state.
     8. Any one or more of the provisions in this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality and unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions of this Agreement; and the invalidity of a particular provision in a
particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
[Remainder of page intentionally left blank.]

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed as of the date first above written by their respective duly authorized
officers.

                  ASSIGNOR:    
 
                POSTROCK ENERGY SERVICES CORPORATION
 
           
 
  By:   /s/ David C. Lawler    
 
     
 
David C. Lawler    
 
      President and Chief Executive Officer    
 
                ASSIGNEE:    
 
                QUEST EASTERN RESOURCE LLC    
 
                By PostRock Energy Services Corporation,              its sole
member    
 
           
 
  By:   /s/ David C. Lawler    
 
     
 
David C. Lawler    
 
      President and Chief Executive Officer    

Signature Page to Assumption Agreement





--------------------------------------------------------------------------------



 



Agent and Lenders join in the execution of this Agreement for the sole purpose
of consenting to the assignment of all of Assignor’s rights, interests,
liabilities and obligations as the Borrower under the Original Credit Agreement
from Assignor to Assignee subject to the terms and conditions of this Agreement.

                      AGENT:    
 
                        ROYAL BANK OF CANADA              as Administrative
Agent and Collateral Agent
 
               
 
      By:   /s/ Susan Khokher    
 
               
 
          Name:  Susan Khokher    
 
          Title:    Manager, Agency    
 
                    LENDER:    
 
                        ROYAL BANK OF CANADA    
 
               
 
      By:   /s/ Leslie P. Vowell    
 
         
 
      Leslie P. Vowell    
 
               Attorney-in-Fact    

Signature Page to Assumption Agreement

